Citation Nr: 0810246	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1972, and died in August 2002.  The appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

In her January 2004 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the appellant indicated that she desired a 
hearing before the Board prior to appellate review of her 
claim.  Although she indicated that she would attend the 
scheduled June 2007 hearing at the RO, the appellant failed 
to appear.  Accordingly, absent evidence of a request to 
reschedule said hearing, the Board will proceed with the 
appellant's appeal.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In May 2003, the appellant completed and signed a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  That form requested records 
from a Dr. G.R., who the appellant stated was working at the 
Veterans Clinic at a private facility in Fort Knox, Kentucky, 
and had treated the veteran from 2000 until his death in 
August 2002.  An annotation on that form, presumably made by 
a VA employee, indicates that the RO "already ha[d] these 
records."  Thus, no additional attempt to obtain Dr. G.R.'s 
records was made.  

However, review of the veteran's claims file, to include VA 
treatment records previously associated therewith, reveals 
that the veteran was treated as late as February 2001 by a 
Dr. G.R., at the Louisville VAMC.  After consideration of the 
close geographical proximity of the private and VA facilities 
in question, and the possibility that the appellant may have 
confused the two facilities, the Board concludes that a 
search for treatment records for the Louisville VAMC for the 
period prior to and surrounding the veteran's death must be 
conducted.  This is especially the case considering that the 
affirmative medical nexus opinion of a private physician, Dr. 
M.P., relies on these records, and that a March 2006 letter 
from the private facility in question stated that there was 
no evidence the veteran was treated by a Dr. G.R. at their 
facility between September 1995 and his August 2002 death.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claim.  Based on her 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Specifically, all VA 
outpatient treatment records at the 
Louisville VAMC from September 1995 to 
September 2002 must be obtained and 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above is 
completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant and 
her representative.  After the appellant 
and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

